Title: To John Adams from Benjamin Waterhouse, 2 February 1816
From: Waterhouse, Benjamin
To: Adams, John


				
					Dear Sir,
					Cambridge 2d February 1816
				
				I have received several Epistles in prose and verse, written to console me for my heavy loss, but nothing has equalled the three first lines of your last letter.—It is seldom that affliction comes singly & alone. Suppose I should tell you that my professional & political enemies have succeeded in obtaining a decree of banishment against me, and that I am ordered to take my departure tomorrow for Siberia, alias Sackett’s harbour?—Have they chosen this particular time, when I and my family are stupified by affliction to break down my spirits, & destroy the slender portion of health that yet remains in my shattered constitution?—I will tell you the story, & you shall judge for yourself.When the Junto succeeded in driving me from their University, they meant to destroy me; but the President of the U.S. saved me by giving me the appointment of Hospital Surgeon in this District. I accepted it from General Armstrong on the condition of not being seperated from my family here, & this was unequivocally understood between him and our friend Mr Gerry, & this condition was known to my Superiors at Washington on the reduction of the army.—I soon found that my location was coveted, & that intrigue was very busy to effect my dislocation. I thereupon stated the case to the Secretary of War, & immediately received from him a copy of his letter to Genl. Ripley who commanded this Department as follows, “Department of War 19th June 1815.SirDr Benjn. Waterhouse has requested to be located as Hospital Surgeon, at Boston. The Dr’s age, domestic establishment, & professional pursuits render it desirable that he should, in this respect, be accomodated, & I will thank you to make your arrangements accordingly.Alexr. J. Dallas.”About this time my competitor, a young man, went from Boston to Brownsville; and soon after I received an order from Major Genl. Brown to repair to Sacketts-harbour, & assume the medical direction of that department. When this arrived, I consulted Genl. Dearborn; and thereupon wrote to Genl. Brown that I was already located by the Secretary of War; & sent him a copy of the order; & General B. has retained my competitor from that day to this in the Brownsville, or 1st. Dept. (this here being the 2d) This gentleman has been all this winter in Boston on furlough—Last autumn I met Genl. Brown at Portsmouth, where he introduced me to Commodore Chancey & McDonough as the Chief of the medical staff in this Department. We were much together, & when he arrived in Boston a friendship & intimacy grew up between us, (being brother Quakers!) that excited uneasiness, and even expressions of displeasure in—I wont say who—He was at my house in Cambridge, & received great & extraordinary attention from the gentlemen & Students in this University, and he & I parted like men who never wished to forget each other. We talked of the medical affairs of the army, & lamented together its headless condition. In all which he unequvocally recognized me as an officer in his proper place; and yet because he did not send me a written counter order, a quibble has been conjured up here Seven months after, that has thrown me into no small perplexity & rendered me liable to be exiled from the remnant of my family to a dreary & unhealthy region at this dismal season. The following department order will explain it.“Milty. Departt. No 2. Brigade Insp. office. Head Qrs. Boston Jany. 15. 1816Departt. Orders.The Major General (Ripley) having received this day a report from Dr Waterhouse” (in consequence of the General’s asking for it.) is constrained “of the following orders, is constrained to determine their construction on military principles. In doing it he has  no intention of any interference farther than may be necessary to carry into effect the order of his superior officer.The orders on which Dr. Waterhouse claims to be located as Chief of the Medical Staff of Department No 2 are as follows—” (viz the letter dated 19th. June at the bottom of the 1st. page signed “Alex. J Dallas”)and—“Head Qrs. Brownsville June 29th. 1815Orders,Hospital Surgeon B. Waterhouse will repair forthwith to Sacketts-harbour, & assume the direction of the medical staff in Department No 1.By command of Majr. Genl. RipleyR. J.”and“The military principle in relation to the construction of orders is, that the last shall be obeyed, without at all attempting to decide what were the views of the war office, or of Major Genl. Brown—Major General Ripley is constrained to part with a valuable officer, whose character & services he highly respects; and directs Dr W. to repair to Sacketts harbour in obedience to the order of General Brown of the 29th of June. He is allowed however a furlough of 20 days (being as long as the Majr. Genl. is authorized to grant) to make the necessary arrangements.By order of the Maj. Gen. RipleyJ. B. Romaynes”Now General Ripley is very far from wishing me to go from Departt. No 2 to Deptt. No 1. and he told me in the presence of the Honble John Holmes, that he had been forced into the above act, but not by Genl. Brown, who has certainly never considered me as belonging to Dept. No 1, but No 2, where I always have been. He, in confidence, said more, and freely gave me his advice; but the 20 days allowed me is not enough to take advantage of it, & he can allow no more. He tells me however that a renewed order from Washington would settle the whole business, and would, I believe, for ever put at rest these attempts to dislocate me.But my Dear Sir! such is the net-work of intrigue both in Boston and at Washington that I scarcely dare trust the ordinary medium of communication. The last letter I received from your son J. Q. Adams which was the last of august, has not diminished my suspicions. I have not health or spirits to go to Washington, or even to visit you at Quincy, and yet I am ordered off at this dreary Season to the most dismal & unhealthy spot in the U. States, where there is already located an Hospital Surgeon entirely agreeable to the wishes of General Brown, who knows nothing of the quibble in question.Beside the one or two interested individuals, you know full well the men, & the Junto of men, who have been long trying to overwhelm me, or to drive me from my stand. You know they have left no string untouched, or stone unturned. These men have united their forces, & chosen the time, when they see me depressed by a domestic affliction. Yes! the enemy who I have so often repulsed, has attacked my post which they knew was weakened by death & desertion, and they will carry their point, unless I am speedily reinforced.I have written to Genl. Ripley, & sent him ample certificates that my health will not allow me, at present, to set out for Sacketts-harbour, whatever it may be a month hence;—In the mean time it behoves me to make such a representation of things to the head of the War Deptt. as may secure my post from these sudden attacks—I have written to Mr Crawford but it is not probable that he knows anything of me: but I have neither health, spirits nor confidence to write as I ought, to the President, to whom I personally owe my place.Thus situated, conditioned, & circumstanced, I have turned my eyes on you, from a recollection that you never yet took up your pen in my favour but you always succeeded; because you never countenance any thing that is not right & proper. Boston always will need an hospital Surgeon, & I have always filled that office to the entire satisfaction of every commander.  My wish is to die in peace in my own family (since Death has cut that knot which bound us all together) instead of taking a long and tedious journey to my grave on the banks of the Ontario. Yours as usual.
				
					Benjamin Waterhouse
				
				
			